Atkinson, J.
The judge of the superior court, on a hearing for temporary alimony pending a suit for divorce brought by a wife against her husband, did not err, on conflicting evidence, in awarding the *182wife temporary alimony in the sum of $10 per month and $25 as counsel fee.
No. 1771.
May 12, 1920.
Temporary alimony. Before Judge Tarver. Gordon superior court. November 1, 1919.
M. B. Eubanlcs, for plaintiff in error.
J. G. B. Erwin and F. A. Cantrell, contra.

Judgment affirmed.


All Justices concu/r.